Citation Nr: 0201662	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  99-21 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to an increased rating for perirectal abscess, 
currently evaluated at 30 percent disabling, to include 
entitlement to a temporary total rating.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to July 1969.

This appeal arises from the August 1999 rating decision from 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina Regional Office (RO) that continued the evaluation 
of the veteran's service connected residuals of perirectal 
abscess at 30 percent.  In that decision, the RO also noted 
that there was no basis for awarding a temporary total 
rating.  The veteran disagreed, and the statement of the case 
contained similar language.  In view of the contentions 
advanced, the development accomplished, and the evidence on 
file, the increased rating issue has been recharacterized as 
set forth on the title page.  As the veteran was provided the 
laws and regulations regarding temporary total ratings, it is 
concluded this issue is properly addressed, without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pursuant to the veteran's request a hearing was scheduled 
before a Member of the Board in Washington, D.C. in February 
2002.  In writing in January 2002, the veteran canceled his 
request for a Central Office hearing.

Additionally, the RO addressed the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU) in the rating 
action currently on appeal.  However, TDIU does not appear to 
have been contended by the veteran.  Therefore, if the 
veteran is interested in filing a claim for entitlement to 
benefits based on individual unemployability (TDIU), he 
should raise this issue with the RO with specificity.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for perirectal abscess, currently evaluated 
at 30 percent, and for a temporary total rating, has been 
obtained by the RO.

2.  The manifestations of the veteran's perirectal abscess 
include occasional episodes resolved by medication and Sitz 
baths, as well as occurrences of stool leakage and occasional 
wearing of Depends, although no full involuntary bowel 
movements.  There is no clinical showing of extensive leakage 
and fairly frequent involuntary bowel movements.

3.  The veteran's current evaluation takes into account any 
scarring related to the service connected disability.  The 
area is tender and painful with the recurrent abscesses, but 
is not shown to be tender and painful when the abscess is not 
active.

4.  There is no clinical showing during the appeal period 
that the veteran had a period of hospitalization or surgery 
that required convalescence, or was immobilized due to being 
in a cast related to a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for perirectal abscess have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.27, 4.114, 4.118, Diagnostic Codes 7332, 7803, 
7804, 7805 (2001).

2.  The requirements for a temporary total evaluation related 
to service connected perirectal abscess during the appeal 
period have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 4.29, 4.30 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action of August 1969, service connection for 
perirectal abscess was granted. 

Included in the claims file in July 1999 were VA treatment 
records from June 1999 that show that the veteran called the 
VA Medical Center to report that he had another abscess in 
his groin.  He reported that he had been taking Sitz baths 
and Motrin to subside the discomfort.  He stated that he 
would call again with an update.  A few days later the 
veteran called the VA Medical Center reporting that he had 
followed instructions to heal his abscess but felt the 
abscess had not come to "a head" yet and he requested to 
speak to the nurse again.  Later that same day, the veteran 
called to report the condition of the skin outbreak on his 
groin.  He stated he was no longer feeling the discomfort he 
felt the previous week.  He denied swelling or drainage.  He 
was on antibiotics.  

In July 1999, the veteran filed a claim for an increase for 
his service connected disability, noting that he had another 
groin infection.  He reported being unable to walk and was 
consequently out of work.  He was seen at the VA and was told 
that he was unable to see a doctor, due to the fact that the 
abscess had not come to a head.  He was instructed to take 
Sitz baths and was given medication. 

Included in the claims file was a VA treatment record that is 
undated but appears to date from between July 1999 and 
December 1999, and shows that the veteran was seen for a 
routine clinic visit.  He had a history of multiple 
perirectal abscesses.  The veteran reported that he had been 
out of work for 33 to 34 times secondary to recent bout with 
abscess.  Physical examination was negative.  The diagnoses 
included history of perirectal abscess.  

In August 1999, the veteran reported that he had been out of 
work for 33 days due to an abscess and was requesting a 100 
percent temporary evaluation, as he was unable to walk or 
even get out of bed due to the pain.  

On a VA examination in March 2000, the veteran reported that 
over the years he had had sixty to seventy recurrences of 
perirectal abscess, which required lancing.  He was somewhat 
vague in his history.  He reported that he had not had a 
perirectal abscess in at least four to five months.  He had 
used frequent Sitz baths.  He apparently was prescribed an 
antibiotic to take whenever he felt one of the abscesses 
coming on.  He reported that he had irregular problems with 
sphincter control.  He stated that at least twice a week, he 
stained his underwear with a small amount of stool.  He 
reported that he had never had a full involuntary bowel 
movement.  He stated that occasionally while out in public he 
would wear a Depends.  He did not have hemorrhoids and 
currently was not undergoing any treatments at all.  On 
rectal examination, there was no evidence of colostomy while 
examining the anal area.  There was no evidence of fecal 
leakage currently.  There was evidence of significant 
scarring surrounding the circumference of the anus, probably 
approximately four inches in diameter, stretching out from 
the anal area.  The scarring was smooth, but involved the 
entire area.  The anus itself was very irregularly shaped 
now, as the scarring has encroached on these varies areas.  
There was no evidence of fissures, bleeding, or hemorrhoids 
currently.  The impression included status post numerous 
recurrences of perirectal abscesses involving the anal area, 
with significant scarring and apparently some loss of 
sphincter control.  Photographs were taken and included with 
the examination report.

Included in the claims file were VA treatment records that 
indicate that in September 2000, the veteran called the VA 
Medical Center and reported that he felt that a perirectal 
abscess was developing.  He requested medication, for which a 
request was put in to be picked up the following day.  The 
veteran was to call if it worsened or did not improve with 
medication.  He was taking warm baths.  In December 2000, it 
was noted that the veteran had a history of rectal abscesses 
and his medication was refilled as he would take it when he 
felt that an abscess was starting.
II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for an increased rating for perirectal abscess, 
currently evaluated at 30 percent, and for temporary total 
rating.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, an 
examination has been provided, and there has been a rating 
decision and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The appellant and his 
representative through letters and statements of the case 
with supplements thereto, have been notified as to evidence 
and information necessary to substantiate the claims.  There 
is no evidence that there are additional records that could 
be obtained, nor is there evidence that the claim would be 
substantiated by the administration of another examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).

Additionally, it is noted that at the March 2000 VA 
examination the claims file was not reviewed.  However, in 
this case there is no showing that the examination report 
provides a substantially different picture of the veteran's 
disability than the evidence in the treatment records.  It 
appears that applicable and appropriate history was recorded.  
Therefore, there is no need to provide a new examination for 
this reason.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected perirectal abscess is rated 
by analogy under Diagnostic Code (DC) 7899-7332.  (A 
hyphenated code is used when a rating under one diagnostic 
code requires use an additional diagnostic code to identify 
the basis for the evaluations assigned.  See, e.g., 38 C.F.R. 
§§ 4.20, 4.27 (2001)).  Under diagnostic Code 7332, which is 
for rectum and anus, impairment of sphincter control, a 30 
percent evaluation is warranted for occasional involuntary 
bowl movements, necessitating wearing of pad.  A 60 percent 
evaluation is warranted for extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent 
evaluation is warranted for complete loss of sphincter 
control.  

The evidence in this case shows that the veteran has 
occasional complaints of a recurrence of the perirectal 
abscess for which he takes prescribed medication and Sitz 
baths.  On clinical examination, it was indicated that the 
veteran had incidents of staining his underwear with stool, 
occurring at least twice a week, though no full involuntary 
bowel movement, and he would occasionally wear a Depends.  
Therefore, the evidence does not show that the criteria for a 
rating in excess of 30 percent for perirectal abscess have 
been met as there is no showing of extensive leakage and 
fairly frequent involuntary bowel movements.  The 
symptomatology of the veteran's disability more nearly 
approximates the 30 percent evaluation than the higher 
evaluation. 

While the veteran has complaints of some interference with 
employment due to his service connected perirectal abscess, 
there is no clinical showing of symptomatology including time 
loss from work or additional treatment records as would be 
required for a higher rating.  Any such symptomatology is 
taken into consideration in the 30 percent evaluation 
currently assigned.  In sum, the preponderance of the 
evidence clearly establishes that the symptoms do not meet 
the criteria for an increased rating.  It is noted that the 
rating assigned is to be an average impairment in earning 
capacity.  Some months with few symptoms such impairment 
would be slight.  It is more significant when there is an 
active abscess.

It is additionally noted that on the March 2000 VA 
examination, it was indicated that there was extensive 
scarring of the anal area.  Separate conditions referable to 
the same disability may be assigned separate ratings if the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
this case, essentially, the veteran is being rated for the 
scarring as his symptomatology related to the perirectal 
abscess is related to the scarring as indicated on the March 
2000 VA examination.  The rating criteria for scarring, 
provides for rating on limitation of function of part 
affected, for which the veteran is being rated, as noted 
above; therefore a separate rating for the scars attributable 
to the service connected perirectal abscess would result in 
pyramiding under 38 C.F.R. § 4.14, and as such a separate 
rating for scarring is not appropriate.  Any additional 
evaluation for tender or painful scarring is additionally 
taken into account in the current evaluation assigned, as 
this is contemplated as part of the disability during a 
period of exacerbation.  See 38 C.F.R. §§ 7803, 7804 (2001).  
Further the scarring is not shown to be tender when the 
abscess has healed.  Thus, there is no basis for a separate 
compensable rating.

Additionally, the veteran has requested a temporary total 
evaluation due to time lost from work due to his service 
connected perirectal abscess.  

It is noted that a total disability rating (100 percent) will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days or hospital observations at Department of 
Veterans Affairs expense for a service connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2001).

Further, a total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3) of this section, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  (a) Total ratings will be 
assigned under this section if treatment of a service 
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence (Effective as to 
outpatient surgery March 1, 1989.).  (2) Surgery with severe 
postoperative residuals. (Effective as to outpatient surgery 
March 1, 1989.).  (3) Immobilization by cast, without 
surgery, of one major joint or more.  (Effective as to 
outpatient treatment March 10, 1976).  38 C.F.R. § 4.30 
(2001). 

In this case, it is neither contended nor shown that 
38 C.F.R. § 4.29 benefits would be available for the veteran 
as there is no evidence of hospitalization during the appeal 
period for the service connected perirectal abscess.  
Further, while the veteran may be contending that he is 
entitled to a temporary total rating under 38 C.F.R. § 4.30, 
the only contention the veteran makes is that he was out of 
work for 33 or 34 days due to the service connected 
perirectal abscess.  There is no indication that the veteran 
was in a period of convalescence after any surgery which 
required such hospitalization.  Even though the veteran 
reported in August 1999 that he was unable to walk due to the 
service connected disability, there is no showing that he was 
immobilized due to being in a cast.  Therefore, there is no 
showing based on the veteran's contentions and clinical 
evidence of record of entitlement to a temporary total rating 
during the current appeal period.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in cases where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

It is again noted that some interference with employment due 
to the service connected disability is contemplated in the 
rating assigned the veteran and further, that the disability 
rating is the same whether the veteran is experiencing a 
period of exacerbation or not, and as there is no clinical 
showing that a higher rating would be merited during a period 
of exacerbation, currently the veteran is evaluated for 
symptomatology seen during a period of exacerbation and as 
such is amply compensated for his service connected 
disability, to take into account some time loss from work due 
to such disability.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to perirectal abscess that would 
provide for a higher rating and as such, the higher rating is 
not assigned.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for 
perirectal abscess, to include a temporary total rating, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

